Prewitt, Chiee Justice
(dissenting).
I respectfully dissent from the majority opinion and file this as a dissenting opinion in this case.
*174The petitioner, Walter Leon Van Hnss, filed Ms petition in the Circuit Court of Roane County for the adoption of David Keith, his minor stepson.
The petition averred that David Keith was born on May 4, 1957; that petitioner and Peggy Ruth Van Huss, formerly Peggy Ruth Young, mother of David Keith, were married on May 31, 1958, in Roane County; that they had maintained their residence in Roane County continuously since their marriage; that the natural father had abandoned Peggy Ruth, mother of said minor, before the child was born and had never, during the entire life of the child, made any provision for said child.
Petitioner averred that he wanted to adopt said child as his own, he being the only father this child had ever known.
At the hearing before the trial judge, from all of the proof offered by the petitioner, including the testimony of the County Director of the Department of Public Welfare, the averments of the petition were found to be true and sustained by the proof; that the petitioner had been the legal resident of Roane County during his entire life and that his wife and said minor had lived and maintained a residence, provided by said petitioner, in Roane County during the entire marriage, and that this adoption was for the best interest and welfare of the cMld.
However, the court found that since the petitioner had been a member of the United States Navy during the entire marriage, and had been serving aboard sMp for most of the time and had been physically present at home for only short periods of time during the past year while on temporary leave or furloughs, he had not been physically present in Tennessee, for one year next pre*175ceding the filing of the petition within the meaning of Tennessee Code Annotated Section 36-105, as amended, and the canse was dismissed.
The natural father was found to have abandoned the minor and the mother of the child, who joined in the petition for the purpose of giving her consent to the adoption, and it was further found by the court that this was a proper case for adoption upon the hearing of all the proof and the only question remaining was in regard to the construction of the statute.
The statute which is the subject of this appeal was amended by the 1959 Legislature. Prior to the 1959 amendment the act read as follows:
“Any person over twenty-one (21) years of age may petition the chancery or circuit court to adopt a minor child and may pray for a change of the name of such child. If the petitioner has a husband or wife living, competent to join in the petition, such spouse shall join in the petition; provided, however, that if the spouse of the petitioner is a natural parent of the child to be adopted, such spouse need not join in the petition but need only to give consent as provided herein; provided further, that the petitioner or petitioners shall have resided in Tennessee, or on federal territory within the boundaries of Tennessee for one (1) year next preceding the filing of the petition.”
It will be noted, as is set forth in the Code Supplement immediately following the 1959 Act, that the 1959 Amendment substituted the words “citizen of the United States” for the word “person” at the beginning of the first sentence of the section, further substitutes the words “lived, maintained a home and been physically present” *176for tlie word “resided” following tlie words “or petitioners shall have” and added the words “without regard to petitioner’s legal residence” at the end of the section.
The petitioner, it appears from the proof, had resided in Roane County all of his life. His wife and the minor child also resided there. His physical presence, strictly speaking, was interrupted by his call for military duty and we do not think, under these circumstances, that the statutes contemplated that if the petitioner was called into the service of his country that would forfeit his rights to maintain such an adoption proceedings.
It has always been the rule that the welfare of the child is the controlling consideration in adoption cases as well as in custody cases.
It is the duty of the court, in interpretation of statutes, to ascertain and give effect to the legislative intent. Athens Hosiery Mills v. Thomason, 144 Tenn. 159, 231 S.W. 904; Kitts v. Kitts, 136 Tenn. 314, 189 S.W. 375; Kelly & Co. v. State, 123 Tenn. 516, 132 S.W. 193; Sloan v. State, 168 Tenn. 573, 79 S.W.2d 1021, 97 A.L.R. 1505.
It is not the form of a statute or the words that were used but the object intended and the result reasonably effected by their use that must control the determination of its validity and meaning. Peay v. Graham, 162 Tenn. 153, 35 S.W.2d 568.
The real intention will always prevail over the literal sense of terms. A thing may be within the letter of the statute and yet not within the statute unless it be within the intention of the maker. Sparkman-Thompson v. Chandler, 162 Tenn. 614, 39 S.W. 2d 741; Byrd v. Pioneer-Jellico Coal Co., 180 Tenn. 396, 175 S.W.2d 542.
*177A statute may be construed where the language is not entirely clear with reference to the spirit, intention, and purpose. State ex rel. Thomason v. Temple, 142 Tenn. 466, 220 S.W. 1084; Rawlins v. Braswell, 191 Tenn. 285, 231 S.W.2d 1021.
Now, applying the principles of construction as set out in the above mentioned cases let us see what is the effect of the majority opinion.
I believe that the true purpose and intent of the amendment was not, as the trial judge construed it, to limit the act, but, on the contrary, was made for the purpose of broadening and extending the act. Taken in the strict construction as given by the trial judge, this would mean that no member of the Congress of the United States elected from the State of Tennessee could ever adopt a child in the State of Tennessee while serving in that office.
It would mean that no judge appointed to a position requiring his services outside the State of Tennessee could maintain a legal residence in Tennessee and take advantage of and make proper use of the adoption laws of the State of Tennessee while so serving, even on temporary assignments, and would mean that no person in the service of his country, serving outside of the State of Tennessee could ever take advantage of the adoption laws of this state while so serving. Carried to the strictest construction, this decision, if allowed to stand, would mean that any person who leaves the State of Tennessee for any period of time during the one year next preceding the filing of a petition would lose his right to use of the adoption laws.
*178Now, we all know that there are thousands of people residing’ in Tennessee, whose legal residence is in some border state.
I think that the true meaning of the amendment is to stop these “quickie” adoption proceedings and that, it means that if a proposed petitioner seeks to adopt a child in this State, his legal residence being in some other state, he must become a bona fide resident of this State for one year next preceding the filing of the petition.
I do not mean to say that he could not, during this period of time, go off for a vacation or be temporarily absent but do think the intent of the statute is that he must be a bona fide resident within the statutory period of one year.
It might be further illustrated if one is injured on a state line and is taken to a hospital in a border state and there remain three months, six months or longer as a patient, this would forfeit his right to maintain an adoption proceeding in this State, because he was not physically present in this State twelve months next before the petition was filed.
An unlimited number of references could be made along this same line. I believe that the legislative intent was not to deny any citizen, who may have been outside of the State of Tennessee at some time during the past year, the right to take advantage of our adoption law, but rather that it was to extend to any citizen of the United States, who came into the State of Tennessee, and made this his principal place of residence for at least one year next preceding the filing of the petition, the right to use our adoption laws, even though this citizen’s legal residence might be in some other state, as for ex*179ample, a member of tbe armed forces stationed in the State of Tennessee.
This amendment providing for a residence here of one year and physical presence, could well have been intended by the Legislature to give the Department of Welfare and others the opportunity to see that the proposed petitioner is a suitable person to have the custody of the child and adopt it.
For the foregoing reasons I feel constrained to dissent from the majority opinion and I would reverse the judgment of the lower court and the case proceeded with consistent with the views herein expressed.
Felts, Justice, joins in this dissent.